NOT FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



 UNITED STATES Of AMERICA,

                                Plaintiff,                             OPINION & ORDER
                        v.
                                                                        17-cr-001 16-1 (WHW)
 TERRANCE SMITH,

                                Defendant.

Walls, Senior District Judge

       Petitioner Terrance Smith, currently serving a 57-month sentence, requests in apro se

motion that this Court make a nunc pro tune designation of his time spent at a New Jersey state

facility from January 2$, 2017 to November 15, 2017 as a “place of confinement towards his

federal sentence.” ECF No. 20. The Government responded to Petitioner’s motion contending, in

part, that this request is already being handled in the Middle District of Pennsylvania, where

Petitioner is serving his sentence and in 201$ filed an “identical request for nunc pro tune

credit.” ECF No. 23 at 1.

       The record is clear that Petitioner moved for identical nunc pro tztnc credit in the Middle

District of Pennsylvania in 2018 before moving for the same relief with this Court on February 1,

2019. Compare ECF No. 23 at Ex. A with ECF No. 20. “The first-filed rule provides that, in all

cases of concurrent jurisdiction, the court which first has possession of the subject must decide

it.” SamsungElecs. Co. v. Imperium Holdings (‘Cayman,), Ltd., No. 17-3445, 2019 WL 1513504,

at *1 (3d Cir. Apr. 8, 2019) (internal quotations omitted). This is due to the principle that a

responding party should “be free from the vexation of subsequent litigation over the same subject

matter.” Chc,vez v. Dole food Co., Inc., 836 F.3d 205, 216 (3d Cir. 2016). ‘[B]ecause the first-
NOT FOR PUBLICATION


filed rule is derived from principles of equity and not of law, courts may choose to not apply the

rule when there is evidence of inequitable conduct, bad faith or forum shopping.” ADF, LLC v.

Trohaugh, No. 16CV08627-WHW, 2017 WE 3174958, at *1 (D.N.J. Feb. 15, 2017). Petitioner

Smith put forward no evidence of any foul play that would have the Court ignore the first-filed

rule.

        There is no reason for this Court to disturb the already ongoing proceedings in

Pennsylvania, and so it is hereby ORDERED that Petitioner’s motion (ECF No. 20) is denied.




DATE:




                                              Senior United States District Court Judge




                                                 2
